TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00452-CR



                                   Jason Mack, Appellant

                                               v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
     NO. D-1-DC-07-206039, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jason Mack no longer wishes to pursue this appeal and has filed a

motion to dismiss. His motion to dismiss this appeal is granted and the appeal is dismissed. See

Tex. R. App. P. 42.2(a). Appellant’s related appeal in Cause No. 03-10-00453-CR remains pending.




                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 21, 2011

Do Not Publish